Citation Nr: 0330736	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  95-30 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
viral syndrome, to include chronic fatigue syndrome (CFS), 
fibromyalgia, and chronic low back pain.

2.  Entitlement to service connection for mitral valve 
prolapse.

3.  Entitlement to service connection for peptic ulcer 
disease.

4.  Entitlement to an initial compensable rating for scar 
residuals of exploratory surgery for ovarian cyst.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1974.  Further, the record indicates that she had 
additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Sioux Falls, South Dakota.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in June 1996, a 
transcript of which is of record.

The veteran's appeal has been before the Board on several 
occasions.  In an April 1998 decision, the Board denied the 
claims of service connection for residuals of a viral 
syndrome and mitral valve prolapse, and found that the 
criteria for a compensable rating for scar residuals of 
exploratory surgery for an ovarian cyst had not been met.  
Additionally, the Board granted service connection for 
temporomandibular joint syndrome, and remanded the veteran's 
claims of service connection for cervical 
dysplasia/endometriosis, peptic ulcer disease, and irritable 
bowel syndrome.

The veteran appealed the Board's April 1998 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").  In an October 2000 
memorandum decision, the Court vacated the Board's decision 
with respect to the viral syndrome, mitral valve prolapse, 
and scar residuals of exploratory surgery for ovarian cyst.  

In accord with the Court's order, in October 2001 the Board 
remanded the veteran's claim to the RO for further 
evidentiary development and adjudication.  The case has been 
returned to the Board for further consideration.

During the course of the appeal, the issue of entitlement to 
service connection for cervical dysplasia/endometriosis and 
irritable bowel syndrome were resolved in the veteran's 
favor and are no longer in appellate status.  Grantham v. 
Brown, 114 F .3d 1156 (1997). 

The issues of entitlement to service connection for 
residuals of a viral syndrome, to include chronic fatigue 
syndrome (CFS), fibromyalgia, and chronic low back pain; for 
mitral valve prolapse; and for peptic ulcer disease are 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The competent medical evidence shows that the only 
residual of surgical removal of an ovarian cyst is an 
abdominal scar; the service-connected exploratory laparotomy 
scar has not been tender and painful, poorly nourished with 
repeated ulceration, unstable, or productive of any 
limitation of function in the area affected by the scar.


CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
service-connected exploratory laparotomy scar are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.31, 4.118, Diagnostic 
Codes (DC) 7800-7833 (2003); 38 C.F.R. § 4.118, Diagnostic 
Codes 7803-7805 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute revised the former section 
5107(a) of Title 38, United States Code, to eliminate the 
requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  VA has issued 
final regulations to implement these statutory changes.  See 
C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  As the caselaw 
relating to the applicability of VCAA to claims, such as 
this one, that were filed prior to its enactment, has been 
somewhat inconsistent, a brief summary of the law follows.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the entire VCAA potentially affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases which had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").  In a more recent decision, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003), the Federal Circuit, quoting 
Supreme Court precedent, noted that "congressional enactments 
and administrative rules will not be construed to have 
retroactive effect unless their language requires this 
result."  Landgraf v. USI Film Prods., 511 U.S. 244, 272 
(1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 U.S. 
204, 208 (1988)).  As previously held in Dyment and Bernklau, 
there is nothing in the VCAA to suggest that section 3(a) was 
intended to apply retroactively.  Accordingly, applying 
Karnas to section 3(a) of the VCAA, which makes no mention of 
retroactivity, would impermissibly require its retroactive 
application.  Further, Holliday's holding that all provisions 
of the VCAA have retroactive effect is incompatible with 
Dyment and Bernklau.  While both Karnas and Holliday were not 
explicitly, but rather only implicitly, overruled in those 
cases, the Court held that "[t]oday we remove all doubt and 
overrule both Karnas and Holliday to the extent they conflict 
with the Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday are 
only overruled "to the extent they conflict with the Supreme 
Court's and our binding authority."  (Emphasis added).  In 
other words, the decisions were not, or apparently not, 
overruled outright, but rather only to the extent they 
conflict with Supreme Court and Federal Circuit precedent.  
The Board further notes that the Federal Circuit in Bernklau 
only addressed the limited matter of whether section 3(a) of 
the VCAA applies retroactively to proceedings that were 
complete before VA and were on appeal to the Veterans Claims 
Court or the Federal Circuit, and not whether applying 
section 3(a) to proceedings already commenced at the time of 
the enactment of the VCAA and still pending before the 
regional offices or the Board would constitute "retroactive" 
application of the statute.  Moreover, VAOPGCPREC 11-2000 
(Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board. 38 U.S.C.A. § 7104(c) 
(West 2002).  Finally, as noted above, in the case currently 
before the Board, the United States Court of Appeals for 
Veterans Claims granted the Secretary's motion to vacate and 
remand the October 2001 Board decision denying the benefits 
sought in the instant appeal in order for the Board to 
address and fulfill the amended duty to notify and assist 
provisions, as set forth in the VCAA, to include providing 
the veteran with the appropriate notice under the VCAA, to 
include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  Quartuccio, supra.  Therefore, for 
purposes of the present case, the Board will assume that the 
VCAA is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

The Board notes that the RO referred to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, the Board finds that VA's duties have been 
fulfilled in the instant case.  Here, VA advised the veteran 
of the evidence necessary to substantiate her claim of 
entitlement to a compensable initial rating by various 
documents.  For example, the veteran was advised of the 
applicable criteria concerning the rating of scars by the 
May 1995 Statement of the Case (SOC), and subsequent 
Supplemental SOCs (SSOC) in April 1997 and May 2003 as well 
as the vacated Board decision in April 1998 and the Court's 
decision of October 2000.  The Board notes that the VCAA 
made no change in the statutory or regulatory criteria which 
govern the evaluative rating of skin disabilities.  In 
addition, the SOC, SSOCs, Board remand, and an April 2002 
letter indicated that VA would request any pertinent medical 
records identified by the veteran.  The veteran was kept 
apprised of what she must show to prevail in her claim, what 
information and evidence she is responsible for, and what 
evidence VA must secure.  Therefore, there is no further 
duty to notify.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  All relevant available records 
have been obtained and the veteran has been afforded VA 
examinations that are adequate for rating purposes.  There 
is no further duty to notify or assist her with the 
development of her claim for a compensable rating for an 
abdominal surgical scar.

The Board also notes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America (PVA), et al. v. Secretary of Veterans Affairs, Nos. 
02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
However, in the instant case the Board notes the veteran and 
her representative have indicated that there is no 
additional evidence that has not been obtained relating to 
the scar.  There has been no allegation that the veteran's 
scar has required treatment.  While the issues other than 
the proper rating for the scar do require additional 
development, as noted in the introduction to this decision, 
the claim for an initial compensable rating for the surgical 
scar does not.  Thus, there has been no prejudice to the 
veteran that would warrant a remand, and her procedural 
rights have not been abridged with regard to this particular 
issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both 
in the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development 
that could not possibly change outcome of decision).  Thus, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled with respect to 
the instant claim, to include the revised regulatory 
provisions 38 C.F.R. § 3.159.  No additional assistance or 
notification to the veteran is required based on the facts 
of the instant case.  

Law and Regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.1 (2002).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a 
closely related disease or injury in which the functions 
affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2002).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, which requires that each disability be viewed in 
relation to its history.

The appeal being from the initial rating(s) assigned upon 
awarding service connection, the entire body of evidence is 
for equal consideration. Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the ratings may be "staged." 
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  
In determining a rating for a disability, the Board may only 
consider those factors that are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As a result, the 
Board will only address medical records insofar as they 
pertain to the relevant rating criteria.  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim or is in equal balance, the claim 
is allowed.  Id.

Factual Background

The service medical records show that the appellant was 
hospitalized in January 1972 with complaints of right lower 
quadrant pain of two years' duration.  She subsequently 
underwent an exploratory laparotomy, lysis of adhesions, 
excision of an inflammatory cyst of the left adnexa and 
excision of a small piece of omentum.  It was noted that the 
postoperative course was unremarkable.

A claim for residuals of a gynecological disorder was 
received from the appellant in March 1994.  She was afforded 
a gynecological examination for compensation and pension 
purposes for the VA in August 1994.  It was reported that 
examination of the abdomen disclosed a right paramedian scar 
which looked like it was previously infected, as it was 
thickened and dimpled, and appeared to have been healed by 
secondary intention.  There was also a midline scar that 
appeared to be fairly normal and healing.  It was noted that 
both were obviously older scars and that there were no new 
scars, and no unusual abdominal tenderness or pain.

By rating action dated in October 1994, service connection 
for residuals of an exploratory laparotomy due to an ovarian 
cyst was granted under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804, and a noncompensable evaluation was 
assigned.

A June 2000 VA examination noted the veteran had multiple 
surgical incisional scars, from a hysterectomy, an 
appendectomy, and a laparoscopy.  (The scar at issue is the 
laparoscopy scar; the hysterectomy scar is rated as part of 
the veteran's residuals of a hysterectomy and bilateral 
salpingo-oophorectomy, evaluated as 50 percent disabling and 
part of the subject of the remand below; service connection 
is not in effect for the appendectomy scar.)  There were no 
abnormalities noted related to the scarring.

Most recently, the veteran was examined in November 2002 by 
VA.  Physical examination of her abdomen showed a low 
transverse scar from her gynecological surgeries.  This 
measured 22 cm, was soft, nontender, without retractions, 
skin fixation, or any other abnormalities.  At most it was 1/2 
cm wide.  There was no pain on palpation and no adherence to 
underlying tissues.  The texture of the skin was normal.  
The scar was not unstable.  There was no elevation or 
depression.  The scar was superficial and there was no 
inflammation, edema, or keloid formation.  The color was 
normal.

In regards to her scar from the exploratory laparotomy, the 
veteran stated that it was "the least of her problems."  She 
had some overall numbness of her abdomen, that she was not 
sure but might be related to some of her other surgeries.  
She reported having had a hysterectomy, as well as a 
preservice appendectomy, and had abdominal incisions for her 
back fusion as well.  The veteran denied pain in the scar or 
limitation of activities because of it.

Analysis

The Board finds no objective evidence of any complications 
from in-service surgical removal of an ovarian cyst.  The 
only residual of that procedure is an  abdominal laparotomy 
scar and the medical evidence does not show that the scar 
has been tender or painful, nor is it demonstrated that it 
limits the function of the body region affected, during the 
period of time at issue.  As well, there is no current 
evidence that the scar is poorly nourished or productive of 
repeated ulceration.  A careful review of the voluminous 
clinical record does not reflect any complaints or findings 
of a tender, painful or ulcerating scar since service 
discharge.  When the requirements for a compensable rating 
of a diagnostic code are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31 (2003).  The Board thus 
concludes that absent objective findings as delineated by 
the schedular criteria above, a compensable evaluation for a 
scar secondary to exploratory surgery for an ovarian cyst is 
not warranted.  Accordingly, the Board finds that an 
increased evaluation is not warranted.

The record reflects that the RO has evaluated this service-
connected disability as a residual scar, pursuant to 
38 C.F.R. § 4.118.  Under 38 C.F.R. § 4.118, Diagnostic Code 
7803 provides a 10 percent evaluation superficial, poorly 
nourished scars with repeated ulceration.  38 C.F.R. 
§ 4.118.  Diagnostic Code 7804, a 10 percent disability 
rating is assigned for a tender and painful superficial 
scar.  A scar may also be rated on limitation of the part 
affected under Diagnostic Code 7805.  38 C.F.R. § 4.118.

The Board notes that the rating criteria for evaluating skin 
disorders have been recently revised, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified as amended at 38 C.F.R. § 4.118, Diagnostic Codes 
7800-7833).  Where a law or regulation changes after a claim 
is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, 
in a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective 
date of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

The Board notes that the revisions to Diagnostic Codes 7803, 
7804, and 7805 are not substantive as much as they are 
clarifying.  For example, revised Diagnostic Code 7803 now 
describes scars that are unstable, rather than repeatedly 
ulcerated.  Such scars are those where, for any reason, 
there is frequent loss of covering of the skin over the 
scar.  Diagnostic Code 7804 is still for painful superficial 
scars, and Diagnostic Code 7805 is still for scars causing 
limitation of function.  A Note following Diagnostic Code 
7804 clarifies that a superficial scar is one that is not 
associated with underlying soft tissue damage.  

The Board also notes that Diagnostic Codes 7801 and 7802, as 
in effect prior to August 30, 2002, was applicable only to 
burn scars.  However, effective August 30, 2002, these Codes 
were revised to eliminate this requirement.

Under the revised Diagnostic Code 7801, scars, other than 
head face or neck, that are deep or that causes limited 
motion warrants a 10 percent rating when it covers an area 
or areas exceeding 6 square inches (39 sq. cm.).  A 20 
percent rating is warranted when the area or areas exceeds 
12 square inches (77 sq. cm.).  A 30 percent rating requires 
an area or areas exceeding 72 square inches (465 sq. cm.), 
while a 40 percent rating requires an area or areas 
exceeding 144 square inches (929 sq. cm.).

Under the revised Diagnostic Code 7802, scars, other than 
head face or neck, that are superficial and that do cause 
limited motion warrants a 10 percent rating when it covers 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.

In sum, the revisions to the criteria for evaluating scars 
either made little or no substantive change to Diagnostic 
Codes 7803-7805, and added 2 new potentially applicable 
Codes for evaluating the veteran's service-connected 
disability.  Further, the scar in this case is a typical 
post-surgical scar, which is measured in inches or 
centimeters, not square inches or centimeters.  The revised 
Diagnostic Codes 7801 and 7802 pertain to scars covering 
areas that must be measured so; these criteria are not 
applicable in this case.  Moreover, for the reasons stated 
below, the Board concludes that the veteran is not entitled 
to a compensable schedular rating under either the "old" or 
the "new" criteria.  
	
As mentioned above, the abdominal scars have consistently 
over the years been found to be well-healed.  Thus, there is 
no competent medical to support a finding that there have 
been any distinctive periods where the service-connected 
disability has been manifest by a tender and painful 
superficial scar, nor a superficial and poorly nourished 
scars with repeated ulceration, nor an unstable scar.  
Consequently, the veteran does not meet or nearly 
approximate the criteria for a compensable rating under 
either the "old" or the "new" versions of Diagnostic Codes 
7803, 7804, or 7805.

For the reasons stated above, the Board finds that there are 
no distinctive periods where the veteran met or nearly 
approximated the criteria for a compensable rating under 
either the "old" or the "new" versions of 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805.  As such the preponderance of 
the evidence is against the claim and it must be denied.  
The benefit of the doubt doctrine is not for application.  
See generally Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to an initial compensable rating for a 
laparotomy scar secondary to exploratory surgery for ovarian 
cyst is denied.


REMAND

The remand mandated that the RO attempt to acquire further 
service medical records, in particular those from 
hospitalization at Fort Polk.  The veteran's representative 
argues that the RO did not correctly encode the request for 
service medical records from the National Personnel Records 
Center (NPRC).  The representative argues that VA's 
Adjudication Manual, M21-1, Part II, Chapter 4,  4.20 
directs the use of code "M06" rather than "C01" when 
requesting clinical records.  The Board notes that the PIES 
codes are located in the M21-1, Part III, Chapter 4, 
Appendix K, and do indicate that "C01" should be used for 
clinical records from a specific hospital for a specific 
period of time.  Code "M06" is used when a veteran's records 
are presumed lost in the 1973 fire at the NPRC, and a prior 
request between July 1973 and May 1990 did not include a 
search for Surgeon General Office lists as an alternate 
source.  Thus, the RO did in fact correctly contact the NPRC 
to request the veteran's service medical records in accord 
with the mandate of the remand and VA's duty to notify.

The Board notes that the veteran's hospitalization records 
at Fort Polk were received by the RO in October 2002.  It 
appears that these records are complete.  The Board finds 
that the RO has fulfilled the duty to assist with respect to 
procuring all available service medical records.  See 
38 U.S.C.A. § 5103A(c)(1) (West 2002); 38 C.F.R. § 159(c)(2-
3) (2003).

As noted, the Board remanded the issues that are the subject 
of this decision in October 2001.  Review of the actions 
performed by the RO reveal that the substantive evidentiary 
development mandated by that remand has been fulfilled.  
Stegall v. West, 11 Vet. App. 268 (1998).  However, the RO's 
attempt to comply with the duty to notify provisions of 
38 U.S.C.A. § 5103 (West 2002) do not fulfill the mandate of 
the remand, which required compliance with the then recently 
enacted provisions of the VCAA.  As explained below, this 
failure to notify involves the recent receipt of service 
medical records potentially applicable to the veteran's 
claims for service connection.  Thus, the issues of service 
connection must be remanded to the RO for compliance with 
the VA's duty to notify as outlined below.

The receipt of the clinical and hospitalization records from 
the Army hospital at Ft. Polk were not noted in the most 
recent SSOC provided to the veteran.  See 38 C.F.R. § 19.31 
(2000).  The Board finds that this lack of notice is 
prejudicial to the veteran's claims.  Review of the argument 
submitted by the veteran and her representative reveals that 
they were plainly unaware of the receipt of the evidence.  
Such lack of notice is clearly in violation of the duty to 
notify as outlined by the VCAA and subsequent case law.

The RO should also note that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
invalid the provisions of 38 C.F.R. § 3.159(b)(1), which 
allowed a decision to be made before the one year period for 
submitting new evidence had expired.  Paralyzed Veterans of 
America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).  
In view of the foregoing, this case is REMANDED for the 
following action: 

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 
38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to her claims of the impact of 
the notification requirements on her 
claims.  The veteran must also be 
notified that she has one year to submit 
evidence.  38 U.S.C.A. § 5103(b)(1).

2.  In conjunction with paragraph one, 
the RO should notify the veteran that 
clinical records from the Army hospital 
at Ft. Polk pertaining to her claims for 
service connection were received in 
October 2002.

3.  The RO should readjudicate the 
issues on appeal.  If any benefit sought 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC) and an appropriate period of time 
for response.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



